Per Curiam : This case was originally brought before a justice of the peace, and re-tried in the circuit court on appeal, where a verdict was rendered in favor of appellee for $7. There is evidence in the record that sustains the verdict. In our opinion it is not against the weight of the evidence. We are unable to discover any error in the action of the court in refusing to give the instructions asked by appellant, certainly none that could have prejudiced the cause. Indeed, we perceive no material error in any of the rulings of the court, and the judgment is accordingly affirmed. Judgment affirmed.